                         Case 4:20-cv-02522-HSG Document 21 Filed 07/07/20 Page 1 of 3



               1 Jason A. James (Bar No. 265129)
                 jjames@mmhllp.com
               2 Heather E. Horn (Bar No. 318242)
                 hhorn@mmhllp.com
               3 MESERVE, MUMPER & HUGHES LLP
                 1000 Wilshire Boulevard, Suite 1860
               4 Los Angeles, California 90017-2457
                 Telephone: (213) 620-0300
               5 Facsimile: (213) 625-1930

               6 Attorneys for Defendant and Counter-Claimant
                 THE PRUDENTIAL INSURANCE COMPANY OF
               7 AMERICA

               8                                 UNITED STATES DISTRICT COURT

               9                        NORTHERN DISTRICT OF CALIFORNIA, OAKLAND

              10

              11 FIAOLA POTI,                         )                Case No. 4:20-cv-02522-HSG
                                                      )
              12               Plaintiff,             )                STIPULATION TO CONTINUE CASE
                                                      )                MANAGEMENT CONFERENCE ;
              13          vs.                         )                ORDER
                                                      )                Date: July 14, 2020
              14   THE PRUDENTIAL INSURANCE COMPANY )                  Time: 2:00 p.m.
                   OF AMERICA; and, LONG TERM         )                Ctrm: 2
              15   DISABILITY COVERAGE FOR ALL ACTIVE )                Judge: Hon. Haywood S. Gilliam, Jr.
                   FULL-TIME AND PART-TIME EMPLOYEES, )
              16   OTHER THAN THOSE CLASSIFIED BY THE )
                   EMPLOYER AS PILOTS, WHO ARE U.S.   )
              17   RESIDENTS AND WHOSE TOTAL ANNUAL )
                   CASH COMPENSATION IS BETWEEN       )
              18   $60,000 AND $199,999, EXCLUDING    )
                   TEMPORARY AND SEASONAL             )
              19   EMPLOYEES,                         )
                                                      )
              20               Defendants.            )
                                                      )
              21                                      )
                                                      )
              22   AND RELATED COUNTERCLAIMS.         )
                                                      )
              23

              24              WHEREAS, a Case Management Conference has been set for July 14, 2020 in Courtroom 2
              25 of the above-entitled Court before the Honorable Haywood S. Gilliam, Jr. (Docket No. 11);

              26              WHEREAS, the parties are currently engaged in settlement discussions and are also
              27 discussing (1) the standard of review to be applied in this matter arising under the Employee

              28
LAW OFFICES
                                                                   1                     Case No. 4:20-cv-02522-HSG
 MESERVE,
 MUMPER &                                                                         STIPULATION TO CONTINUE CASE
HUGHES LLP
                   174322.1
                                                                                      MANAGEMENT CONFERENCE
                         Case 4:20-cv-02522-HSG Document 21 Filed 07/07/20 Page 2 of 3



               1 Retirement Income Security Act of 1974 (“ERISA”) and (2) the applicable scope of discovery in this

               2 matter;

               3              WHEREAS, the parties believe good causes exists to continue the Case Management

               4 Conference so that they can continue their settlement discussions and continue to meet and confer

               5 regarding the standard of review and scope of discovery;

               6              WHEREAS, the parties respectfully request that the Case Management Conference be

               7 continued from July 14, 2020 to September 8, 2020.1

               8              IT IS HEREBY STIPULATED, by and between Plaintiff and Prudential, by and through their

               9 attorneys’ of record, that the parties respectfully request that the Case Management Conference be

              10 continued from July 14, 2020 to September 8, 2020. The parties will promptly notify the Court if

              11 they are able to resolve the matter prior to September 8, 2020.

              12              IT IS SO STIPULATED.

              13 Dated: July 6, 2020                              Frank N. Darras
                                                                  Susan B. Grabarsky
              14                                                  Phillip S. Bather
                                                                  DARRASLAW
              15
                                                                  By:    /s/ Susan B. Grabarsky
              16                                                        Susan B. Grabarsky
                                                                        Attorneys for Plaintiff and Counter-Defendant
              17                                                        FIAOLA POTI
              18 Dated: July 6, 2020                              Jason A. James
                                                                  Heather E. Horn
              19                                                  MESERVE, MUMPER & HUGHES LLP
              20                                                  By:    /s/ Jason A. James
                                                                        Jason A. James
              21                                                        Attorneys for Defendant and Counter-Claimant
                                                                        THE PRUDENTIAL INSURANCE
              22                                                        COMPANY OF AMERICA
              23                                  Filer’s Attestation - Local Rule 5-1.(i)(3)
              24              The filing attorney attests that he has obtained concurrence regarding the filing of this
              25 document and its content from the signatories to this document.

              26

              27              1
                          Counsel for Plaintiff and counsel for Prudential have a Case Management Conference set
              28 for September 8, 2020 before this Court in the matter of Tangri v. The Prudential Insurance Company
                 of America, Case No. 4:20-cv-01646 HSG. (Docket No. 22).
LAW OFFICES
                                                                   2                        Case No. 4:20-cv-02522-HSG
 MESERVE,
 MUMPER &                                                                              STIPULATION TO CONTINUE CASE
HUGHES LLP
                   174322.1
                                                                                           MANAGEMENT CONFERENCE
                         Case 4:20-cv-02522-HSG Document 21 Filed 07/07/20 Page 3 of 3



               1                          ORDER GRANTING STIPULATION TO CONTINUE

               2                              THE CASE MANAGEMENT CONFERENCE
               3              Based upon the Stipulation of the parties, and for good cause shown, it is hereby Ordered

               4 that the Case Management Conference set for July 14, 2020 is continued to September 8, 2020. The

               5 parties shall promptly notify the Court if they are able to resolve the matter before September 8,

               6 2020.

               7
                           7/7/2020
               8 Dated: _______________, 2020                             _________________________________
                                                                          Hon. Haywood S. Gilliam, Jr.
               9                                                          United States District Court Judge
              10

              11

              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
LAW OFFICES
                                                                      3                      Case No. 4:20-cv-02522-HSG
 MESERVE,
 MUMPER &                                                                             STIPULATION TO CONTINUE CASE
HUGHES LLP
                   174322.1
                                                                                          MANAGEMENT CONFERENCE
